Citation Nr: 1342322	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  06-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an eye disorder, diagnosed as central serous chorioretinopathy and pigment epithelium detachment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  While the appeal was pending, the case was transferred to the RO in Boston, Massachusetts.

The Veteran's claim was previously before the Board and remanded in October 2009 and March 2013.  In a July 2013 rating decision, the Veteran was awarded service connection for PTSD.  As this is a full grant, that issue is no longer on appeal.

While the Veteran was previously represented by Disabled American Veterans, in January 2012, he completed a VA Form 21-22, appointing the Military Order of the Purple Heart.  The Board recognizes this change in representation.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim that has been reviewed by the Board prior to this decision.

The Board notes that the Veteran's representative submitted a written statement in October 2013 in which he raised a claim of entitlement to loss of use of a creative organ.  However, a review of the record shows that special monthly compensation for loss of use of a creative organ was granted in a June 2007 rating decision.

As noted in the Board's October 2009 and March 2013 remands, the issue of entitlement to service connection for residuals of a cerebrovascular accident (CVA), claimed as secondary to the service-connected headaches, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

FINDING OF FACT

Central serous chorioretinopathy and pigment epithelium detachment are related to service.

CONCLUSION OF LAW

Central serous chorioretinopathy and pigment epithelium detachment were incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran was treated for complaints related to his eyes and vision during service in November 1980, May 1985, and July 1986.

In a July 2013 VA examination addendum, the VA examiner was informed that records showed that the Veteran had manifested an eye disorder during the appeal period.  The examiner was then asked to provide an opinion as to whether any disability diagnosed during the appeal period was related to service, even if it had since resolved.  In response, the examiner opined that it was at least as likely as not that any such disorder began in service, because the service treatment records did indeed show treatment for the Veteran's eyes.

The record shows that, during the appeal period, the Veteran was diagnosed as having central serous chorioretinopathy and pigment epithelium detachment.  Given, the July 2013 VA examiner's opinion, service connection for these disabilities is warranted.


ORDER

Service connection for an eye disorder, diagnosed as central serous chorioretinopathy and pigment epithelium detachment, is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


